The Supreme Court has stated that an acquittal based on "a
                 'misconstruction of the statute' defining the requirements to convict" is a
                 substantive acquittal that precludes retrial.   Evans v. Michigan, 568 U.S.
                        , 133 S. Ct. 1069, 1074 (2013) (quoting Arizona v. Rumsey, 467 U.S.
203, 211 (1984)). In this case, the district court's interpretation of NRS
                 205.274 required the State to prove that the vehicle was damaged without
                 the consent of the owner. The district court dismissed the count because
                 the State did not satisfy this requirement. Moreover, when arguing
                 against the dismissal, the State asserted that the proper procedure would
                 be to issue an advisory jury instruction to acquit, which would function as
                 a substantive acquittal. This argument demonstrates that the State
                 recognized that the district court was acquitting Walker for substantive
                 reasons. Accordingly, we conclude that the district court dismissed the
                 count on substantive grounds.
                             In Combs, we held that, under the Double Jeopardy Clause,
                 even the erroneous granting of a midtrial motion to dismiss a count in a
                 criminal case barred retrial for the same count. 116 Nev. at 1180-81, 14
                 P.3d at 520-21. This court "note[d] that respondent's motion to dismiss
                 the charges at the close of the State's case-in-chief was not properly made,
                 and should not have been granted by the district judge. Instead,
                 respondent should have moved for an advisory instruction to acquit
                 pursuant to NRS 175.381(1)." Id. at 1180, 14 P.3d at 521. Yet, Idlespite
                 the obvious error of the district court in granting respondent's motion to
                 dismiss," we held that the Double Jeopardy Clause barred retrial.      Id. at
                 1181, 14 P.3d at 521.




SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A std.
                              The State argues that we should overrule Combs because it
                  has been undermined by recent United States Supreme Court precedent.
                  We are not convinced that it has. Nevada has not provided for "the
                  availability of reconsideration [of a midtrial dismissal of a count] by pre-
                  existing rule or case authority," Smith u. Massachusetts, 543 U.S. 462, 473
                  (2005), which would provide a defendant with fair notice that any such
                  acquittal is not final and subject to reconsideration. NRS 175.381(1) has
                  not been amended since the Combs decision. And since Combs, neither
                  the Legislature nor this court has created a ruleS providing for
                  reconsideration in the case of a midtrial acquittal.
                              Thus, the application of Combs straightforwardly settles this
                  appeal. The Double Jeopardy Clause bars retrial even for erroneous
                  dismissals. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                          k--Lt                      J.
                                                      Hardesty


                                                                                     J.
                                                      Douglas



                                                      Cherry


                  cc:   Chief Judge, the Eighth Judicial District Court
                        Lee A. Gates, Senior Judge
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Clark County Public Defender
                        Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A oieto